Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00635-CV

                           IN THE INTEREST OF R.H., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-04823-V

                                            ORDER
       The State’s motion for extension of time to file its brief on appeal is GRANTED. The

State’s brief is due to be filed on or before Friday, September 13, 2019.


                                                       /s/   DAVID J. SCHENCK
                                                             PRESIDING JUSTICE